 

Case 1:19-cv-08008-GBD Document 19 Filed 06/08/20 Page 1 of 1

 

 

 

 

 

 

 

 

USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT | ELECTRONICALLY FILE
SOUTHERN DISTRICT OF NEW YORK HDC &
as * DATE FILED: _ JUN 0.8 2020
BIBI SAMARIA,

Plaintiff,
-against-
ORDER

NYC HEALTH + HOSPITALS CORPORATIONS, :

19 Civ. 8008 (GBD)
Defendant.

GEORGE B. DANIELS, District Judge:

The June 18, 2020 initial conference is adjourned to October 8, 2020 at 9:30 a.m.

Dated: June 8, 2020
New York, New York
SO ORDERED.

Dh eeay 4 l ovules

gEpR _ DANIELS
TED STATES DISTRICT JUDGE

 

 
